REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments, the rejection of claims 1-13, 15, 16 and 20-30 under 35 U.S.C. 112 (b) has been overcome since the claims have been amended to recite in step (d) that the second primer comprises “a second functional domain comprising a primer sequence to amplify the double-stranded member of the nucleic acid library lacking all, or a portion of, the nucleic acid analyte sequence”, and therefore it is now clear that the primer sequence of the second functional domain is designed to amplify a double-stranded member of the nucleic acid library following removal of all, or a portion of, the nucleic acid analyte sequence.  In addition, claims 3, 16 and 29 have been amended to correct for antecedent basis of various terms. 
As previously indicated, the claimed invention is novel and unobvious over the closest prior art references of Lucero et al. (U.S. Patent Pub. No. 2021/0317524), Mikkelsen et al. (U.S. Patent Pub. No. 2018/0105808) and Muratani et al. (U.S. Patent Pub. No. 2012/0252702), and no other prior art references were identified that teach a method for removing all or a portion of a nucleic acid analyte sequence from a double-stranded member of a nucleic acid library as currently claimed. 
Finally, claims 14 and 17-19 that were non-elected claims to additional species, are rejoined with claims 1-13, 15, 16 and 20-30 as provided by 37 CFR 1.141, since these claims depend from or otherwise require all the limitations of an allowable generic claim.  These claims have been renumbered accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637